 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 1 of 18

United States Courts *
Southern District of Texas
FILED

Debra-Ann Wellman Sep 09 2020
7431 Chathan Glen Lane

Richmond, TX 77407

Plaintiff -PRO SE

David J. Bradley, Clerk of Court

COMPLAINT — LAWSUIT

HEB Grocery Company

Attention: Legal Department
S 42001 B1>4
646 South Flores Avenue

San Antonio, TX 78204s
Defendant(s)

| am suing my employer HEB Grocery Company, which | have been a faithful / loyal
employee of for eight (8 +) years, | have been put through the hostile / abuse ridden
“HEB Wringer’” for time tested Employee Legal Rights procedures, and unsuccessfully
tried to work through resolving this employment illegal incidents with HEB Grocery
Company and their respective departments (i.e., HR, Upper management of HEB # 724
Aliana Store — Richmond, Texas, and Risk Management either locally in Houston,

Texas or corporate location of San Antonio, Texas) for violating my civil rights, of failure
to provide a safe harm-free work environment, reasonable working conditions, no
constructive termination of employment, constantly subjecting me to harassment, hostile
work environment, improper (malpractice) medical attention / care by HEB Grocery
Company approved (one-sided — loyal only to HEB Grocery Company hand picked)
doctors; bulling/hate crimes, age discrimination, gender discrimination, religious and
culture discrimination, stalking me in the State of Texas (intra-state stalking) and outside
the State of Texas (inter-state stalking harassment, abuse, etc., deliberately physically
electrocuting / tasering me to cause violent bodily harm to me, etc.; violations of the
Americans with Disability Act by refusing to allow me to view / retain the videos of HEB
Company electrocuting / tasering me on October 31, 2019 during my work shift from
11:45 AM — 9:30 PM at HEB # 724 Aliana Store — Richmond, Texas 77407. | have
constantly asked HEB Grocery Company to “Give me my (unaltered) workplace videos
of my injuries ~ HEB.” HEB said | had to have a court order and / or a Judge’s decision
to give me my work injury videos; that they would not co-operate with just giving me my
injury videos. Because HEB knows these videos are true confirmation
acknowledgement that | was deliberately injured on the job by HEB Grocery Company.
SCOREREE A eater nm i

 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 2 of 18

“All of my kindness, was taken for weakness”, by HEB Company, and therefore
generated a non-compliant, hostile work environment of crimes toward me, including
constant bulling and hate crimes with deliberate bodily harm to get rid of me from HEB
Company.

When | was injured on October 31, 2019, my entire body was in severe pain, | could not
stand up on my legs (my legs / ankles felt like standing on water), my legs and ankles
burned and were inflamed and itched severely, my arm(s) bruised painfully, and my
hands were damaged. These are just some of the medical symptoms of my injuries. |
could not walk, | had to crawl for weeks. When | initially called my manager, Stacy
Lovejoy, she told me, “I can’t talk to you, | am at a baseball game.” She eventually
called me back and refused to show me my 10/31/19 work videos. My family and
myself have been and continue to be harassed at home by the Stacy Lovejoy Tribe. |
was / am petrified of Stacy Lovejoy and her Tribe, because of all of the abuse that Stacy
Lovejoy, has done to me at # 724 HEB store. Fear was 100% my experience with HEB
# 724 Store Richmond, Texas and total dread and unwarranted stress by my manager
Stacy Lovejoy — Service Department Manager.

HEB Company does not need workplace TRIBES at its (~ 160 Houston, Texas grocery
stores), it needs Legal Workplace Professional Unions to keep HEB Management from
deliberately injuring employees, and / or customers. (| can explain what HEB does to its
customers.)

HEB Grocery Company Managerial staff members are always laughing in a seriously
ridiculous, wacky, uncontrollable manners at all of the abuses and harassment; that I’ve
received at HEB # 724 Store - Richmond, Texas. These HEB Company Managers
show absolutely no remorse, and unrepentant, hurtful and show no regrets, so the only
conclusion | can draw is these abuses are fun, entertaining and viciously ingrained in
their human and mental composition. On 10/31/19 Halloween electrocution / tasering
attack against me | was told, “Well, Debra it was either this, or taking you outside and
tying you up to a barbed wire fence and beating you.” All of the hilarious absurd
laughter is hilarious to the HEB Managers, and it is always done at my expense. | find
that behavior frightening and very sadistic and uncivilized.

HEB Grocery Company does not have a corporate Retirement Plan, when you reach a
certain age at HEB Grocery Company and then the abuse / harassments begins until
you are bodily harmed and have to leave HEB Company. Age discrimination is at the
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 3 of 18

very least of the harmful abusive working conditions, the attrition rate of employment at
HEB Grocery Company, is overwhelming and debilitating in a grinding manner, spoiling
any likelihood of HEB Grocery Company retaining workforce talent. In order to just get
rid of you as an employee, HEB Grocery Company harms employees, i.e., electrocutes
/ taser’s you to force you out of HEB Grocery Company.

HEB Grocery Company does not have a viable / operable Workplace Ergonomics Plan
in place or that it uses, to protect their employee(s). From what I've experienced at
HEB # 724 Store, since HEB Company does not have a workplace ergonomics
rules/regulations/SOPs, it runs the risk toward the HEB employee(s), to have protective
measures to the capabilities and limitations of an HEB employee(s). Since HEB does |
not have a Workplace Ergonomics Rules / Best Practices, for the HEB employee(s)
there is no protective improvement and does not remove the risk factor that lead to
musculoskeletal injuries, and allows for absolutely no improved human performance

and productivity. Now couple this negative HEB Grocery Company non-existent

Ergonomics Plan, operation at HEB Company, with electrocution / tasering, throwing

slipping hazards, all over the floor to cause a Slip-N-Fall, therefore, an employee like

myself was in a Catch 22 harmful position and would never survive these attacks that

occurred to me on October 31, 2019. Obstacles / spills have been constantly thrown all

over the floor, to cause me to have a slip and fall injuries. Electrocution via HEBs

shopping carts have been continuously done to me. More of HEB Grocery Company’s

harmful, abusive sick attacks toward their employees.

 

Sarcasm, bitterness and giddy cynicism are continual unethical reactions to Debra
Wellman’s injuries by management at HEB Company. When | finally, months later, was
allowed to speak with an HEB HR Manager — Sara Ortiz of the Houston Branch and told
that my injuries were just basically an “HEB TRICK OR TREAT ADVENTURE”, and
sarcastically and followed by hysterical laughter by Sara Ortiz. No empathy or common
business professionalism at all toward my injury. S. Ortiz is in on this “cover-up” and
said | was not allowed to see my workplace shift video(s), ever. Constant lying and
intimidation by HEB Grocery Company - HR Managers.

HEB Grocery Company’s Risk Management Group, | was assigned to Aliana Lucas,
and this person was beyond inaccurate, extremely angry, deceitful, totally unavailable
and never returning my calls, and told huge lies about my medical condition and the
recovery processes | was in. The HEB assigned doctors requested that | have certain
medical tests, and Aliana Lucas, was filled with intimidation and said that she was not
going to approve any more medical tests, (| never had any medical tests by HEB e.g.,
MRI CAT Scans) and HEB Grocery Company was going to charge me for the medical
procedures, and take the medical fees out of my HEB Grocery Company Retirement
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 4 of 18

Plan, that they’ve already provided and very aggressively, (bitter ugly scare tactics)
Aliana Lucas, told me she was putting me on a personal leave of absence, without even
getting a doctors release from my Medical Leave | was on with HEB Grocery Company,
very angry, bitter person, who easily falsified documentation and information about my
Medical condition, which ! am still experiencing the original medical injuries that
occurred on 10/31/19 at HEB. But Aliana Lucas of Risk Management of HEB Company,
said that | “would never get a copy of my video(s) and the electrocution / tasering that
happened to me on 10/31/19. You need to learn to take care of yourself better, Debra,
or what happened on Halloween to you will happen again.” Another bulling, aggressive
employee at HEB Grocery Company trying to do a “cover-up” on my 10/31/19
electrocution / tasering. HEB Grocery Company is terrifying its employee(s) to avoid
taking responsibility for their physical injuries, hostile / harmful work environments and
lawsuits for legal actionable violent workplace incidents and lawsuits. HEB Grocery
Company takes no responsibility and displays horrific treatment of their employee(s)
that they knowingly, injured on the job. Wrongful actions from HEB Grocery Company
management again.

| was never given proper medical care, after this injury on 10/31/19. Aliana Lucas, also
stated the “l” Debra Wellman chose the wrong medical facility to go to, when Stacy
Lovejoy my manager at HEB Grocery Company physically handed my relative who was
driving the me, the exact directions of this medial facility. Another Huge Lie and
Falsification by HEB Grocery Company Risk Management.

| was never offered or given any Disability Payments for my injuries by HEB Grocery
Company. HEB Grocery Company said it did not have to follow the State of Texas
Employment Law — because HEB Grocery Company is a NON-SUBSCRIBER, and had
its own confidential rules, that does not involve the State of Texas.

Since HEB Company is a (NON- SUBCRIBER’S) company the State of Texas
Workman's Compensation cannot control what HEB Company is doing to their
employees, which forces the HEB employee to file a lawsuit. Therefore, HEB
Company’s Risk Management Department and their Loss Prevention Department, take
full advantage of HEB’s employees, such as myself, and customers on multiple illegal
and falsification of documents and levels toward fair and legal treatment of their
employees and the general Public (their customers) under Federal and State of Texas
Employment and Safety Laws. My experience has been that HEB Grocery Company
takes a clear and calculated advantage toward people in general and employee’s
specifically, by not cooperating with the medical repair of my electrocution / tasering and
provide my (unaltered) workplace shift videos for 10/31/19. | have continually had
staplers, pens, pencils, paper clips, label makers, signage thrown at me, physically
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 5 of 18

knocked down on the concrete floors by HEB Grocery Company - # 724 Business
Center employees, while my management and other employees just watched me
thrown down and stood there and laughed hysterically, cruel horrible behavior toward
me.

| have requested these videos, and have been denied access to these workplace
videos, of October 31, 2019, so | can give to medical professionals to show what HEB
Company premeditated and deliberately did to me, with the calculated, full-intention to
harm / maim me. E.g. (both my knees and ankles, my arms and normal movement
walking / running gait on my body, excruciatingly painful and 100% changed from my
bodies mobility and pain prior to 10/31/19 electrocution / tasering. | was not using a
walker and cane to function; ever since my electrocution / tasering by HEB Grocery
Company. | once drove a car. | can no longer drive a car. | can no longer walk without
a walker or cane, my arm(s) usage is extremely limited and my knees and ankles were
never in pain and where usable, and that is not the case since my electrocution /
tasering on October 31, 2019. | am an author, | am left-handed my left arm / hand
suffered major damage and not getting any better, to this day. | use my left hand / arm
to write for my author profession.

(Note To The Federal Court: Employees are not the only people that HEB Company
regularly electrocuted / tasers at HEB # 724 Aliana Store, they do these harmful acts,
via their (HEB Company Shopping Carts, that are electronically controlled) against the
general public, their customers, and their customers have complained continuously.)
This is a vicious game that is done to the employees of HEB Grocery Copany and the
General Public without cause, to use the HEB shopping carts (small two tiered carts) as
a weapon within HEB # 724 Store.

| know that these acts of violence, discrimination, hostile bullying / hate-filled actions
toward me, and abusive harassment treatments by my employer, HEB Grocery
Company are violations of Title VII Civil Rights Act, the Americans with Disabilities Act
(ADA), The Genetic Information Nondiscrimination Act or the Age Discrimination
Employment Act GINA), along with Equal Pay Act (EPA). (Please see my below listed
information, and the EEOC documents that are attached to this lawsuit.

My direct experience with HEB Company has been filled with lies, misguidance, and
severe falsifications, with me trying to get useful medical attention, and fair and proper
treatment, also deliberate interference by HEB Grocery Company with me retaining
Legal Representation. | have been told on numerous occasions that, “I am too old, to
work.” How HEB # 724 employees “Hates Catholics, Hates Italians, and “Just because

5
 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 6 of 18

you don’t look your age doesn’t mean you are not old. You’re very old Debra... Calling
me vicious, vile, evil names about my religion, culture, and age. HEB # 724 forced me
to work at #724, | can further explain. | have been subjected to deliberate items being
put in my way to cause “slip and falls”. | already had a job at another HEB Store. This
group of HEB at # 724, employees named in my EEOC charges were gunning for me
and were not going to give up until they got rid of me, no matter how they had to injure
me.

In reference to the efforts of me trying to retain an attorney for the past several months
is obstruction of justice, for me to have any attorney, and legal interference by HEB
Company and their recalcitrant associates, told me the following three (3) statements on
allowing me to retain a lawyer in the State of Texas:

1. You will not be allowed to sue HEB in Texas.
2. You will not expose HEB to the fraud like what happened to the Houston Astros.

3. You will not take HEB down.

As Background: | contacted over (30) law firms in Texas, for over 90-days, and
got nothing but a deliberate run around(s), continued cover-ups, and absolutely
no success, because HEB Company was interfering the entire time | went through
this attorney retention search process. | contacted Texas Lawyer Referral
Services, to no avail. | also contacted the Texas Bar Association in Austin,
Texas, to file a complaint. Some sarcastic phrases these attorneys said to me “I
bet you feel like this is a Conspiracy Theory against you; that you can’t retain an
attorney against HEB. Good Luck, you'll need it to sue HEB. Etc. Keep trying or
just give up.” The Texas Bar Association told me to go to other large cities in
Texas, outside of Harris County, to avoid HEB’s aggressive, destructive intrusive
obstruction of my legal rights to have attorney representation in the State of
Texas — Harris County.

These (3) statements, (Houston Astros Fraud reference, | will not be allowed to sue
HEB, etc.) listed above; were repeated to me constantly by lawyers, HEB Company /
and their vicious associates. These deliberately confusing scare tactics by HEB
Company is maligned and self-righteous on Heb Company's control and execution over
barring my access to legal rights and representation.

The HEB Business Center # 724 Stores, internal Stacy Lovejoy Tribe’s requirements of
me to perform corrupt and illegal transactions, at a Business Center Representative at
 

 

 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 7 of 18

HEB # 724 Aliana — Richmond, Texas 77407, was filled with fraud, money laundering,
money structuring, and false transaction(s) that did not comply with, or partially observe
HEB(s) SOP (Standard Operating Procedures) printed manuals. | adamantly refused to
participate in these racketeering crimes at HEB # 724. The illegal sale of Department of
Motor Vehicle Auto Tags; all Western Union transactions rules and regulations were
ignored, State of Texas Lottery Commission falsifications, Short Tilling Cashier(s)
employees deliberately to create cash flow to the confrontational HEB Tribes, illegally
plotting to fabricating customer bill payments, etc. This is a CASH PRODUCING
POWER TOOL to the HEB Employees, participating in these offerings of fraud and
corruption via the HEB Tribes of Corruption. Big Money for these HEB “Tribes”...

| have only experienced two (2) abusive / hostile / manipulative managerial styles at
HEB Company Store # 724 — Aliana — Richmond, Texas 77407. These managerial
styles of corruption and intimidation are not taught at colleges or universities, but these
types of corrupt managerial styles are taught by private associations, clubs, cliques,
tribes, and gangs in order to abuse HEB Grocery Company Employees.

18t Management Style is: Gaslighting In The Work Place, The HEB Managers design
unsafe work atmospheres to physically harm me; HEB Management tells blatant lies;
They deny they ever said something, even though you have proof; They use what is
near and dear to you as ammunition (i.e. my family and personal accomplishments);
They attack the foundation of your being; They wear you down; Their actions do not
match their words; They create confusion and question everything in your life, that is
what the “Gaslighter” does; They constantly aligning people (other HEB employees and
HEB Customers) against you, to physically harm me; They produce persistent negative
gossip; They unrelentingly express hostilities or condescension disguised as humor /
sarcasm to marginalize and mock me; They constantly aim for professional exclusion
and barbaric, uncivil and tasteless name calling e.g., “the In-Group Bias” i.e., (The
Spaghetti Ceiling / The Pasta Ceiling, The Catholic Diva, Italian Worthless Bitch,
Catholic Whore, You Nothing Stinking Catholic Trash; Saint Debra, etc.) since | am of
Italian culture and Catholic religion.

2™4 Management Style is: Rewards and Punishment Management, this style was
used against me as an HEB Company employee and my direct managers would
attempt to keep the Business Center and Bookkeeping Groups operative on a short-
term basis only, with an autocratic leadership coupled with a Laisse-Faire Reward and
Punishment transactional emotional / controlling connection which therefore created a
workplace worst practice of discomfort and distrust. What this abuse toward me at work
only created physical and verbal abuse, intimidation, discrimination and overall
manipulation of my legal rights as an employee in the United States of America and the
State of Texas respectively.
 

 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 8 of 18

Neither Gaslighting or Rewards and Punishments managements styles ever work

for the greater good, it is not meeting any Diversity requirements or overall Best
Practices in the workplace, of the HEB Grocery Company or the HEB employee (Debra
Wellman) who's being harassed, exposed to a severely hostile work environment,
abused and physically harmed, by managers that have too much time on their hands
and have nothing better to do than, to be this divisive, harmful, troublemaking, partisan,
and corrupt toward another HEB employee, and myself as a human being.

HEB Company, in my experience is not transparent at all, they stalk me in the State of
Texas Intra-State, stalking and abuse, and in other U.S.A. States Inter-State stalking,
harassment within the United States, and have bullied, hate-filled crimes and believes
that HEB Company is invincible toward any legal action against them by or any other
law or judicial entity. As before, and to this very date and time of this lawsuit, HEB
Grocery Company follows me, aggressively intimidates me whether at home or when |
am driven by a family member on an errand. They are bullies / haters, in the true sense
of the meaning of the words Bully and Hater’s.

DEBRA WELLMAN - The below listed information are “Some Divisive Harmful Incidents
Submitted On My DRAFT EEOC Documents:

August 2, 2020

| Debra Wellman am providing work related on the job incident data, and
this information is to be used in my EEOC Charges against HEB Grocery
Store # 724 — Richmond, Texas, and the HEB Corporate Office in San
Antonio, Texas. | state that this information is true and correct to the best
of my knowledge.

/ would like to first state, that HEB Grocery Corporation / Store # 724 “took
all of my natural internal Kindness for a Weakness. So that HEB
Management / employees, could abuse and physically harm me on the job
at HEB # 724 and external locations.

/ must have my October 31, 2019 work place video(s) unaltered and intact,
my work hours were 11:45 AM — 9:30 PM (there are several views from the
cameras in the Business Center area, 1.) Business Center View 2.)
Bookkeeping View from the large smoked glassed window within
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 9 of 18

bookkeeping. 3.) Bookkeeping view #2 in the HEB Returns area by the
Refrigerator there is a camera in that area that will be useful. 4.) the view
from the Cash Registers in the Service Department that are directly in front
of the # 724 Business Center for medical use for my doctors to fully
understand what happened to me originally and how to plan a true and
correct medical diagnosis, and path forward for my repair treatment due to
these injuries on October 31, 2019 work shift injuries, that still visible and
acutely active in my body. Injuries: Arms, both Knees and Ankles and
intermuscular weakness, overall balance. | am not able to drive, | must be
taken everywhere by my family, and | must either use a walker with a
carrying tray or a cane in order to partially function. | must medically tape
my knees and ankles in order to attempt to walk, and the weakness in my
arms is debilitating and yet another crippling disturbance harmful action
toward me by this 10/31/19 — Halloween incident. | have asked several
times for HEB # 724 Management, HEB Corporate HR Managers, the HEB
doctors and physical therapists | was assigned to, to get these videos.
HEB # 724 is deliberately not allowing full transparency on how they
electrocuted me on the job and therefore, | believe continually contributing
to my injuries and not allowing me to fully repair. | never had these
agonizingly painful injuries prior to the electrocution on 10/31/19 work shift,
and | never used a cane or a walker and | was able to drive a car.

Many thanks EEOC Investigative Team for the first draft document you
submitted for my review. | am submitting below the dotted line additional
abusive situations that were done to me at HEB # 724, Richmond, Texas
77407. | am going to list some examples of the abuses that occurred
toward me. But first as | stated before | joined the HEB Grocery
Corporation in 2012 with gratitude and cheerful optimism, | had never seen
a well-stocked grocery store like HEB before in all its grandness. And that
was (8) eight plus years ago, but a lot changed since my employment at
HEB # 724 employment in 2012, with physical and verbal abuse, hostile
work environment, unlawful discrimination and properly handling an
intentional on the job injury, constructive discharge, bullying and hate
crimes, against my race, color, religion, national origin, age retaliation,
disability genetic information, name calling, threats on my life and objects
thrown at me, stalking me to out of the State of Texas to personal
meetings, fluids, slippery items put on the floor, and constantly shocked
from day one in 2016 from HEB Shopping Carts on site at # 724
(customers and employees were also shocked / electrocuted by these
faulty HEB Shopping Carts). HEB never really addressed these abuses on

9
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 10 of 18

any level. HEB Corporation does not have a legal / useful Ergonomics
Health Program or Retirement Program, for employees. Of any employees
that are older are abused and deliberately bodily harmed / injured to force
them to retire illegally, i.e., electrocution / shocking employees / tasering
employees as malicious behavior by HEB # 724.

| do not have full use of my legs, ankles, and arms, | suffer from residual
injurious effects of the October 31, 2019 electrocution Aasering, which HEB
Sr. HR HEB manager called the HEB TRICK OR TREAT ADVENTURE for
me. | do not drive and | am home bound and to this day August 2, 2020.
When my family does take me out to a pharmacy or store shopping | am
followed by HEB Risk Assessment employees in a very aggressive and
combative manner—to let me know that they can and will follow and stalk
me any time they want to.

Again, please, | need to have the complete and unaltered video(s) from
several different views of my work shit in # 724 Business Center on
October 31, 2019 from 11:45 AM -- ~ 9:30 PM where an HEB employee
had to pick my legs up an put me in my car. This is in violation of the
Americans With Disabilities Act of 1990 (ADA) of giving an employee
complete information for them to provide to their medical professional(s) to
view and explain how the employee was injured to comply with a clear and
proper medical plan to heal the employee. HEB # 724 refuses to provide
an unaltered and complete video for me to share with medical professional
for my repair. HEB # 724 Risk Management has sent me to doctors /
medical professional that were completely unethical and gave diagnosis
that were fraudulent, phony, and deceitful medical professionals that |
made formal complaints to their management about their deceitful behavior
all to save HEB Grocery Company from any legal action. HEB Grocery
Company not only stalks me, but has interfered with me getting a lawyer in
Houston, Texas area. HEB Grocery Company is apparently filled with the
EGO of Abuse of Power against employees and are constantly harassing
employees like myself. They are nothing but Bullies and Hate Crime
adversaries.

/ am not a legal expert nor am | ashamed my religion, my gender, my
cultural background or my Mother or Father, so all of the hostile work
environment, abusive ugliness harassment, hate crimes, and bullying that
has been done to me at HEB # 724 is legally actionable and definitely

10
 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 11 of 18

wrong. | did not do anything to deserve these types of workplace abuses
from HEB Grocery Company and its Store # 724.

As evidence, | have copious daily notes, images, letters / correspondence,
people; that | wrote to management about my work place treatment at #
724 HEB. Below listed please find incidents that you may want to use in
addition to the EEOC 1st DRAFT Document provided to me.

| always received outstanding Annual and Bi-Annual Employee Reviews, |

was always on time, | always was in HEB uniform and had my | badge on, |

always came in early, (when requested) and covered work shifts of all

(requesting) employees not able / willing to come to work, | always followed

/ signed off on all WGO and HEB Corporate Business Center “Road Map”

Rules and Regulations, | always followed all SOP (Standard Operating (
Procedure for HEB Corporation), Always courteous and helpful to ALL HEB |
Customers, always helped fellow employees at HEB Corporation with |
workloads and all (legal) Business Center transactions. | always shopped |
at my HEB # 724 and local HEB’s because | am a loyal employee that ,
believed in HEB Corporate Mission Statement.

| worked for the HEB Corporation, not the Corrupt and Fraudulent run,
Stacy Lovejoy Corporation, Leah Leudeker Corporation, Kathy Rodriguez
Corporation, and the Carlos Morales Corporation. | came to work to work;
for my legally and legitimately work needs at the HEB Grocery Company to
be treated respectfully, in a harm/ abuse free, healthy work place
environment. And that did not happen for me.

Regards, Debra Wellman

Please review and add as many helpful explanatory incidents that are listed
below, of hostile work environment and abuse from HEB # 724 toward me:

1. | was sent correspondence by Upper Management of # 724 HEB,
demanding that | had to apply and go to work at # 724, and leave my job at
HEB # 557 store. Almost never given my 2™ break during a 6 or 8 hour
shift in 3 years. After | applied and finished the group interview | was
contacted by Stacy Lovejoy and Kathy Rodriguez and told to come to their
temporary building and this is where “Stacy Lovejoy along with Kathy
Rodriguez, told me that they did not approve my hiring at HEB # 724 and
no one in the Business Center / Bookkeeping Teams would like me

11
 

Si et AR SRS atc

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 12 of 18

because “| WAS TOO OLD. | personally do not expect you to last very long
at HEB # 724, Debra.” | did not react because | had been warned about
Stacy Lovejoy and her anger issues, and | said | applied at three (3) other
departments at # 724 HEB Aliana, maybe | could work in another
department.” Stacy Lovejoy and Kathy Rodriguez sadistically laughed and
Stacy Lovejoy got real loud and said, “OH NO, you are going to work in the
Business Center in my Service Department, do you understand?” | did not
respond, | just, looked at Stacy Lovejoy and Kathy Rodriguez. | eventually
was allowed to leave.

2. Always given my 1* Break and Lunch together and they were always
very late in the day. Always treated sub-human, in hours to work, pay and
benefits and obvious partiality toward all my efforts to be promoted and
apply for other jobs in HEB Company. HEB Business Center Staff never
stayed in the Business Center, they walked all over # 724 store, they went
to the parking lot, kid in the bath room, and video streamed NetFlix shows
and movies while they should have been helping me and working for HEB
Grocery Company. Service Department Management was fully aware of
this behavior toward me and approved of these harmful workplace tactics
against me.

3. Business Center Staff / Stacy Lovejoy constantly moving or destroying
my receipts and documentation to reconcile my days’ work for accounting
purposes. Service Department management was totally aware of this.

4. | had to create my own Reconciliation documents for start and end of
day till counts. And for all other Business Center transaction i.e., TX DMV
receipts, Western Union Sends and Payouts, State of Texas Lottery
transactions; utilities, rents telephone, internet in order to balance out for
the day. Otherwise, the receipts would be missing and cause Variances
against my performance.

5. In March 2017 | was told by Leah Leudeker that 5-year work anniversary
is be celebrated in a few days in the conference room. | stated that my hire
on date anniversary for 5-years is not until November of 2017. Leah
Leudeker demanded to me “JUST SHOW UP, DEBRA!” Now | had never
heard of celebrating an anniversary 7-months in advance, Something is up.
| show up the conference room at HEB # 724 and | am the only employee
there celebrating. Kathy Rodriguez, Rosie Balorais (sp) (Leah Leudeker’s
Admin) Stacey Lovejoy are there. There are a couple of crumpled take out

12

 
 

 

acid aaicstee Sina sits OP IR

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 13 of 18

bags from Olive Garden Restaurant Take Out and some drinks with straws
in them. | am then verbally accosted and physically subjected to anger and
hostility by Kathy, Rosie, and Stacy with a barrage of very personal
questions, about me, my family and friends. | am then told that why they
bought Italian food was because Kathy, Rosie and Stacey stated “Italians
only eat Italian foods”. “The POPE tells you Catholics what to eat right
Debra?. Etc.” The questions became seriously worse with my religion and
culture background | am blocked in the conference room and | am afraid,
and these women are nothing but Bullies and Haters. They then tell me that
they can have me taken down anytime they want. Kathy Rodriguez states
that her family owns a motorcycle repair shop and Kathy knows aif the
Gangs in the area, and they will do anything for Kathy. More intimidation
and hostile behavior. (Kathy Rodriguez eventually leave HEB # 724 and
Carlos Morales takes Kathy Rodriguez position and Carlos Morales is just
as bad with harassment toward me as Kath Rodriguez, and the abuse
continues at # 724 HEB.

6. The Fraud with all of the Business Center transactions at # 724 and
stealing customers credit cards, Texas Drivers Licenses and ID’s is out of
control. | report these fraud / stealing incident to Local Managers at # 724
HEB and Houston HEB Area HR to a woman by the name of Julissa, This
HR Person Julissa, will not help me because she says that HEB employees
that work for Leah Leudeker cannot go through Corporate HEB HR, they
have to go though Leah Leudeker. | said | tried that to no avail. Julissa,
then states “Well keep me posted on how it goes with Leah.” | said, “Do
you mean to tell me | am not allowed to have an HEB HR manager to help
me? That is wrong and not legal.” There is no diversity at # 724, the
employment / employee rules are made up as managers at # 724 go along.
HEB # 724 is not transparent, they do not ever tell you their real last name,
and use various nicknames for their first names are incorrect. The cultural
demographics for age, gender, race is very one sided. These managers
wear badges that are not even their names and are constantly not on site
at # 724. No transparency and truthfulness from HEB Corporation at all.

7. Stacy Lovejoy is cutting my hours, because | do not want to be in the
Stacy Lovejoy Tribe of Corruption.

8. Stacy Lovejoy is telling all other Business Center employees at # 724 to
abuse, harm, knock down on the ground and push me around, call me
profane names and harass me, throw grapes, liquids, and other food items

13
 

eer

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 14 of 18

on the floor in order to make me fall down and injure myself at # 724,
because | do not want to steal, lie and commit fraud to be in Stacy
Lovejoy’s Tribe.

9. January 2, 2017, Leah Leudeker asks me to submit in writing a document
on what is happening at # 724 Business Center. | submit a 20-page
document. The Business Center is now missing HUGE sums of money L.e.,
$10,000.00 in cash from # 724 Gas Station. So what Stacy Lovejoy needs
is for me to be a member of her Team of Illegal Transaction / Thieves. |
refuse to join the Stacy Lovejoy Tribe.

10. On 4-10-17 | notify in writing, to Stacy Lovejoy that by her cutting my
hours | will lose my benefits, Health, Vision, Dental and Life Insurance.
Stacy Lovejoy has no reasoning behind her cutting my hours, and she
says, “Well Debra, it is, what it is...” | lost all my benefits because of Stacy
Lovejoy in the 4" quarter of 2017, of Stacy Lovejoy’s deliberate, alienation,
and continually trying to get me out of HEB # 724. | was called The Italian
TRASH out loud numerous times, in the Business Center, among many
other foul names. Kathy Rodriguez instantly went in and changed my
hourly pay scale, per the request of Stacy Lovejoy, | reached out to Leah
Leudeker and Corporate HEB HR in San Antonio Texas, and my pay scale
was reinstated. The only thing Stacy Lovejoy said to me was, “Well, you're
really SLOW Debra, took you long enough to find the pay rate change. |
wouldn't have given you the money, because you’re so dumb you didn’t
even know it was missing.” | knew it was missing | had several channels to
go through to reinstate my pay rate.

11. Stacy Lovejoy’s overall behavior toward me was filled with anger,
hatred, screaming at me uncontrollable. When Stacy Lovejoy could not
handle being so hurtful to me, she would sic / force her husband Scott
Lovejoy to harass me to get rid of me from HEB. Scott Lovejoy’s behavior
is very similar with Stacy Lovejoy’s, the exception he was generally drinking
and more ugly to me. The only thing Stacy Lovejoy drank during the day at
HEB was, Bottles and Bottles of Diet Coke and would not eat, any food and
if she did eat something, she would spit it up in the Ladies Room instantly.
Stacy Lovejoy had an Eating disorder among other visible personality
disorders. All managers were afraid of Scott and Stacy Lovejoy at HEB
#724.

14

 

 
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 15 of 18

12. February 23, 2018 | was deliberately hit by a car on Cinco Ranch
Boulevard, by a woman by the name of Michelle Moreau Schaefer of
Cypress Texas. Ms. Schaefer started turning up at HEB # 724 with her
husband to intimidate me and turned out to be best friends with Stacy
Lovejoy and was constantly showing up at my work and starring me down
and making grunting sounds in front of me. | took this car accident to the
local Fort Bend County Court System, and won the case against Ms.
Schaefer / Stacy Lovejoy’s best friend. You see there are no co-incidences
in the abuse that was sent my way via an HEB Manager of ~ 30 years, by
the name of Stacy Lovejoy.

13. In May of 2019, Stacy Lovejoy told me that | should not travel by myself
to a personal business meeting in New York City with my Publisher about
my book for movie production. | said | am used to traveling and | will be
fine and Stacy Lovejoy said, “NO!” When | traveled to New York City there
were (5) HEB men from Loss Prevention Security / Risk Management there
at my hotel stalking me and harassing me in NYC. The name of this group
was the Terry Williams Tribe. It was horrible, they disrupted all of my
networking meetings and would stand out in front of my room and follow
me around, it was desperately intimidating, bulling, pressuring and terrifying
forme. | personally invested a tremendous amount of time and money to
be permitted to attend this meeting. | then continued on down the East
Coast via AMTRAK Train and they continued to harass and followed me,
and were very frightening to me. | was filled with fear by these men from
HEB.

14. When | arrived back to work on May 28, 2019 | was met at the front
door of HEB Produce side by Stacy Lovejoy and she said, “Hey, Debra, did
you see the Guys from HEB, you know the Terry Williams Tribe in New
York?” | did not answer. Stacy Lovejoy then said, “Terry Williams Tribe
can Sell your book for you for a fee.” | said “those men are book
publishers?” Stacy Lovejoy said “No”. | said, “My book is not being
marketed that way for book sales.” Stacy Lovejoy said, “Well Terry
Williams said you need to have more sales of your book. But it will cost
you, a fee of some type. Either monetary or physical fees.” | said “No, not
interested.” Now from this day of May 28, 2019 through my electrocution
day of October 31, 2019 — Halloween Day. Stacy Lovejoy either called me
at work or if she was working come up to me physically and tell me | better
sell my book through The Terry Williams HEB Tribe or else, day in, day out
never stopping the harassment toward me and | know that is harassment

15
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 16 of 18

and extortion of an HEB employee, and threatening me at my workplace. |
did not know where Stacy Lovejoy ever got her information about me and
my personal life but | never asked her for any type of help from her or
anyone at HEB Grocery Company.

15. Whenever scheduled to work, | arrive at work ever since | started, the
whoever is working in the Business Center is called by Stacy Lovejoy and
told to come to her office and they sit in her office and the Business Center
Rep. either sits there or goes in the Bookkeeping area and sits in a chair. |
have never been allowed to sit in a chair during my shift, total
discrimination.

| have also asked repeatedly if | could train as a Bookkeeper and Stacy
Lovejoy said “NO, you’re not in my Tribe, so no Bookkeeping for you,
Debra.” There are no neutral employment policies at HEB Grocery
Company it is all based on Tribes. In August 2019 at my Annual
Performance Review | was continually screamed at by Stacy Lovejoy
about, “Do you ever make any mistakes, Debra, just one God Damn
Mistake, (over and over again) No one likes you here, Debra, they all hate
you. | said, “I try not to make mistakes at work, and | can’t help who hates
me in life. Can 1 have someone else like Store Director Amanda or Service
Manager Raymond Borja, finish my annual review Stacy. This is getting
way out of hand and violent.” Stacy Lovejoy, replied, “GET OUT of my
office and do not do any more till reconciliation’s or audits on customer
receipts for the Business Center. Do you hear me?” | said, “Sorry, but |
didn’t even put my comments down for my Annual Review.” And Stacy
Lovejoy said, “! will get rid of you, do you hear me.” | said, “is this because
/ will not let your Terry Williams Tribe Buddies, sell my book for a fee or
some other type of compensation?”

Also in August 2019 Vanessa Pena was going to go back to work at her old
store in Wharton, Texas. On Vanessa Pena’s last day, she threatened me
numerous times; that Leah Leudeker would pay me back for not being a
member of Stacy Lovejoy’s tribe, and she will really pay you back Debra.
Leah and Stacy will get rid of you. | just looked at Vanessa Pena and did
not respond. Vanessa Pena was the Sargent of the Fraud, Corruption,
Illegal sales of Federal and State documents to Customers at HEB # 724
and it is a very lucrative and Big Money-Making Business. That the Stacy
Lovejoy Tribe benefited financially from in an enormous manner.

16
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 17 of 18

16. October 31, 2019 — My Electrocution DAY — Halloween Day, | am in the
Business Center all by myself, and it was the end of the month. | should
have known that Stacy Lovejoy was setting me up for an attack against me.
Stacy Lovejoy has Shadia Abdu Mournad as the Bookkeeper and Shadia is
either sitting in the parking lot with friends or she is Streaming NetFlix on
her phone and will never help me. Shadia Abdu Mourand is Leah
Leudeker'’s babysitter. | have given previous details of this situation on
10/31/19 to EEOC.

17. | have been physically abused by the Stacy Lovejoy Tribe at HEB #724
and water, food, grapes, blueberry’s, etc., thrown all over the floor for me to
injure myself on. | had to hold on to the cabinetry and countertops in order
not to continually fall. The Stacy Lovejoy Tribe is vicious, and harmful to
work around.

18. Brian Nielsen, was the Unit Director after Leah Leudeker was moved
back to the Sugar Land Store as a Unit Director at the end of 2017, he
would have men come up to the Business Center at my work station and
ask me out on a date(s). | would laugh, and Brian Nielsen would come
over to me and dress me down and say, “When these men come over and
ask you out Debra | have given them permission to do so and they are
good people. So do not laugh when they ask you out.” | said “| am not
going out with anyone from HEB, whether you approve them or not. It is
not part of my employment contract to go out with HEB employees or HEB
Customers.” This went on for quite some time with the harassing dating
requests. | come to work to work not to go out on dates.

***In 2017 while Stacy Lovejoy was golfing with other HEB Managers,
she lost me on a gambling bet on the putting green, for closest to the
pin. Stacy Lovejoy thought this was hilarious while telling me that |
had to go to another store and work for a day or two, because of a
(pretend) meeting. But it was because she lost the gambling bet in
“closest to the pin” golf shot. So / was traded / sold off like a servant
or a piece of meat, to go and work at another store. | did not think it
was funny at all. | was embarrassed and humiliated.

These are “some” of the violent, harassment workplace incidents that
happened to me at HEB # 724.

Regards,

17

 

 
 

 

Case 4:20-cv-03139 Document 1 Filed on 09/09/20 in TXSD Page 18 of 18

Debra Wellman

| am asking the Federal Court of Southeastern Texas to secure my 401K Retirement
and stock option employee funds; that I legitimately earned and financially contributed
to which is worth approximately $10,000 plus dollars total (~ $5,000.00 in retirement and
~ $5,000.00 in stock option funds.)

When | arrived at HEB Company in 2012, | came in good faith. HEB Grocery Company,
destroys all ‘Public Trust’, intentionally. HEB Grocery Company believes it is above the
law, its power-hungry ego(s) is filled with bullying carelessness, disorganization and
clumsiness of continued failure at retaining talent and treating people respectfully. Due
to all the lies and falsifications HEB Company has said to me, in order to, not produce
the video(s) of electrocution / tasering that happened to me on 10/31/19. Because they
are afraid of their accountability and responsibility toward severely injuring me legaily.

| humbly and prayerfully request a lawsuit, that the U.S. Federal Courts of Southern
District of Texas to review / read the attached EEOC documents and its respective

paperwork outlining, some of the harassing violent acts that were taken against me
constantly at HEB Company.

 

 

 

18

 
